DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurry US 6513357 B2 (hereinafter McCurry) in view of Kuester et al. US 20090241619 A1 (hereinafter Kuester).

In regards to claim 1, McCurry teaches a lock assembly (fig 13) comprising: a bolt (120) movable between a first position and a second position; a rotating body (126) rotatable between a first position and a second position (fig 15) and comprising an arm coupled to the bolt (See figure 14 and Reference image 1), wherein rotation of the rotating body from the first position to the second position is configured to cause the bolt to move from the first position to the second position (column 7, lines 11-34); and a pawl member (134) rotatable between a first position and a second position, wherein the pawl member is configured to prevent rotation of the rotating body from the first position to the second 
However, McCurry does not teach the bolt being movable along a linear path. He teaches a rotational path. 
Kuester teaches a similar door lock with a first key cylinder to unlock the door and a second key cylinder to allow the first key to be removed. Kuester has a rotating body (70) rotatable between a first position (fig 5B) and a second position (fig 6) and comprising an arm (22) coupled to the bolt (See figures 5a – 6). The bolt is moved linearly by this (See figures 5a – 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have simply substituted Kuester’s bolt, and bolt actuation method to McCurry in order to accommodate larger and stronger bolts. Furthermore, it has been held that simple substitution of one known element for another, to achieve a predictable result (locking the door) is a case for obviousness (See MPEP 2141 III B).

    PNG
    media_image1.png
    346
    279
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, McCurry teaches the lock assembly of Claim 1, wherein the pawl member is configured to permit rotation of the rotating body from the first position to the second position when the pawl member is in the second position (column 7, lines 48-67).
In regards to claim 3, McCurry teaches the lock assembly of Claim 1, wherein the rotating body comprises a plurality of teeth, wherein the pawl member comprises a pawl (140) configured to engage the plurality of teeth (142) when the pawl member is in the first position and the rotating body is in the first position to form a ratcheting mechanism (fig 15).  
In regards to claim 4, McCurry teaches the lock assembly of Claim 1, further comprising a spring configured to bias the pawl member to the first position (138).  
In regards to claim 5, McCurry teaches the lock assembly of Claim 1, wherein the rotating body comprises a first rotating body (126), wherein the lock assembly comprises a second rotating body (156) rotatable between a first position and a second position, wherein the second rotating body is configured to engage the pawl member when the second rotating body is rotated between the first position to the second position to cause the pawl member to rotate from the first position of the pawl member to the second position of the pawl member (column 7, lines 48-67).
In regards to claim 6, McCurry teaches the lock assembly of Claim 5, wherein the second rotating body comprises a protrusion (158) configured to engage the pawl member when the second rotating body is rotated from the first position to the second position to cause the pawl member to rotate from the first position to the second position (column 7, lines 48-67).  
In regards to claim 7, McCurry teaches the lock assembly of Claim 1, further comprising: a first lock (102) configured to accept a first key (100), the first lock coupled to the rotating body (fig 13); and a second lock (150) configured to accept a second key (104), the second lock coupled to the pawl member (fig 13, fig 15).  
In regards to claim 8, McCurry teaches the lock assembly of Claim 7, wherein the rotating body is configured to rotate in response to turning the first key within the first lock, and wherein the pawl member is configured to rotate in response to turning the second key in the second lock (column 7 lines 9 – 34).  
In regards to claim 9, McCurry teaches a method for operating a lock assembly, comprising: rotating a pawl member (134) from a first position to a second position, wherein the pawl member is configured to prevent rotation of a rotating body (126) from a first position to a second position when the pawl member is in the first position and the rotating body is in the first position (column 7, lines 39-47); and rotating the rotating body between the first position and the second position, wherein the rotating body comprises an arm coupled to a bolt (See Reference image 1), wherein rotation of the rotating body from the first position to the second position is configured to cause the bolt to move from a first position to a second position (column 7 lines 9 – 34).  
However, McCurry does not teach the bolt being movable along a linear path. He teaches a rotational path. 
Kuester teaches a similar door lock with a first key cylinder to unlock the door and a second key cylinder to allow the first key to be removed. Kuester has a rotating body (70) rotatable between a first position (fig 5B) and a second position (fig 6) and comprising an arm (22) coupled to the bolt (See figures 5a – 6). The bolt is moved linearly by this (See figures 5a – 6).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have simply substituted Kuester’s bolt, and bolt actuation method to McCurry in order to accommodate larger and stronger bolts. Furthermore, it has been held that simple substitution of one known element for another, to achieve a predictable result (locking the door) is a case for obviousness (See MPEP 2141 III B).
In regards to claim 10, McCurry teaches the method of Claim 9, wherein the pawl member is configured to permit rotation of the rotating body from the first position to the second position when the pawl member is in the second position (column 7 lines 9 – 34).  
In regards to claim 11, McCurry teaches the method of Claim 9, wherein the rotating body comprises a plurality of teeth (142), wherein the pawl member comprises a pawl (140) configured to engage the plurality of teeth when the pawl member is in the first position and the rotating body is in the first position to form a ratcheting mechanism (fig 15).  
In regards to claim 12, McCurry teaches the method of Claim 9, wherein the lock assembly comprises a spring (138) configured to bias the pawl member to the first position (column 7 lines 35-38).  
In regards to claim 13, McCurry teaches the method of Claim 9, wherein the rotating body comprises a first rotating body (126), wherein the method further comprises rotating a second rotating body (156) from a first position to a second position, wherein the second rotating body is configured to engage the pawl member when the second rotating body is rotated from the first position to the second position to cause the pawl member to rotate from the first position of the pawl member to the second position of the pawl member (fig 15, column 7 lines 9 – 34).  
In regards to claim 14, McCurry teaches the method of Claim 13, wherein the second rotating body comprises a protrusion (158) configured to engage the pawl member when the second rotating body is rotated from the first position to the second position to cause the pawl member to rotate from the first position to the second position (fig 15, column 7 lines 9 – 34).  
In regards to claim 15, McCurry teaches the method of Claim 9, further comprising: receiving a first key (100) in a first lock (102), the first lock coupled to the rotating body (fig 14); and receiving a second key (104) in a second lock, the second lock (106) coupled to the pawl member (fig 14).  
In regards to claim 16, McCurry teaches the method of Claim 15, further comprising: turning the first key within the first lock to cause rotation of the rotating body; and turning the second key within the second lock to cause rotation of the pawl member (column 7 lines 9 – 34).
In regards to claim 17, McCurry teaches the lock assembly of Claim 1, wherein the lock assembly is configured to be removably received within a door, wherein the rotating body comprises a first rotating body (126), wherein the lock assembly comprises a second rotating body (156) rotatable between a first position and a second position (column 7, lines 48-67), wherein the second rotating body comprises a protrusion (158) configured to engage a securement feature (134) of the door when the second rotating body is rotated between the first position and the second position, wherein the securement feature is configured to prevent removal of the lock assembly from the door when the protrusion is engaged with the securement feature (column 7, lines 48-67).
In regards to claim 18, McCurry teaches the method of Claim 9, wherein the lock assembly is configured to be removably received within a door, wherein the rotating body comprises a first rotating body (126), wherein the lock assembly comprises a second rotating body (156) rotatable between a first position and a second position (column 7, lines 48-67), wherein the second rotating body comprises a protrusion (158) configured to engage a securement feature (134) of the door when the second rotating body is rotated between the first position and the second position, wherein the securement feature is configured to prevent removal of the lock assembly from the door when the protrusion is engaged with the securement feature (column 7, lines 48-67).

Response to Arguments
In regards to the specification objections
remarks pages 10-11, filed February 4th 2022, with respect to the specification have been fully considered and are persuasive.  The objection of November 5th 2021 has been withdrawn. 
	In regards to the prior art rejections
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please note that an inadvertent mapping error regarding the “arm” of McCurry has been corrected in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675